DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Species B directed to Species B, Figure 3  and Sub-species B-2 Fig. 7, in which clams 1, 4-18 and 20 are believed to read thereon in the reply filed on October 21, 2022 is acknowledged. The traversal is on the ground(s) that “Examination without election would not present an undue search burden as all the claims are sufficiently related. Notably, claims 14-18, directed to a gate driving circuit, depend from independent claim 1 of Sub-species B-2, thus the are not distinct. Thus, all of the claims are sufficiently related to each other such that an undue burden would not be placed upon the Patent Office by maintaining all groups in a single application. Furthermore, the Office’s demand for elections burdensome, not only of the Patent Office and the Applicant, but also the public. Applicant may be forced to expend considerable monies for filing and prosecuting at least one additional patent application. The Office will then be burdened by multiple unnecessary applications and redundant repetition of work. Correspondingly, public will then be generally burdened by having to consider multiple applications and patents where, in reality, the need for them does not exist. In view of the foregoing, it is respectfully submitted that the requirement for election be withdrawn”. This is not found persuasive because that there are plural species in the application which cause a burden on the Examiner.
Species A is directed to Fig. 1 which represents a pixel circuit. 
Species B is directed to Fig. 3 which represents a generic shift register circuit, wherein the generic shift register comprises an input circuit, a coupling circuit, a first capacitor circuit, an output circuit, an output pull-down circuit, an inverter circuit, and a second capacitor circuit, a signal input terminal, a clock input terminal, a first input voltage level, a second input voltage level and a signal output terminal.
Sub-species B-1 is directed to Fig. 4 which is a Sub-species of the generic shift register circuit, wherein the sub-species B-1 comprises an input circuit, a coupling circuit, a first capacitor circuit, an output circuit, an output pull-down circuit, an inverter circuit, a second capacitor circuit, and a first reset circuit, wherein the first reset circuit is coupled with a second node.
Species B-2 is directed to Fig. 7 which is another Sub-species of the generic shift register, wherein the sub-species B-2 comprises an input circuit, a coupling circuit, a first capacitor circuit, an output circuit, an output pull-down circuit, an inverter circuit, a second capacitor circuit, a second reset circuit, and a protection circuit, wherein the second reset circuit is coupled with a first node.
Therefore, it clearly represents that Sub-species B-1 and Sub-species B-2 are distinct sub-species.
Species C is directed to Fig. 10 which is a gate driving circuit, wherein the gate driving circuit comprises a plurality of shift registers, wherein each of the plurality of shift registers comprises a signal input terminal, a first clock input terminal, a second clock input terminal, a reset input terminal, and a signal output terminal.    
Therefore, it clearly represents each of the plurality of shift registers of the gate driving circuit shown in Figure 10 is different than the generic shift register circuit shown in Figure 3. Therefore, each of the plurality of shift registers is distinct with the generic shift register. 
	According to Application selection of Species B and Sub-species B-2, claims 2-3, 12, 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a species, there being no allowable generic or linking claim.
Claims 1, 4-11, 13, 20 are examined.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an inverter circuit, respectively coupled to the input control terminal, the first node, the second node, the first level signal input terminal, and the second level signal input terminal, and configured to control to connect or disconnect the second node and the first level signal input terminal under the control of the input control terminal and the first level signal input terminal, and configured to control to connect or disconnect the second node and the second level signal input terminal under the control of the first node and the second level signal input terminal” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-13, 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without showing “an inverter circuit, respectively coupled to the input control terminal, the first node, the second node, the first level signal input terminal, and the second level signal input terminal, and configured to control to connect or disconnect the second node and the first level signal input terminal under the control of the input control terminal and the first level signal input terminal, and configured to control to connect or disconnect the second node and the second level signal input terminal under the control of the first node and the second level signal input terminal”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As to claim 1: It recites “an inverter circuit, respectively coupled to the input control terminal, the first node, the second node, the first level signal input terminal, and the second level signal input terminal, and configured to control to connect or disconnect the second node and the first level signal input terminal under the control of the input control terminal and the first level signal input terminal, and configured to control to connect or disconnect the second node and the second level signal input terminal under the control of the first node and the second level signal input terminal”. However, Figure 8 of the drawing does not show the waveform of the first level signal and the input control signal, such that the inverter circuit is configured to control to connect or disconnect the second node and the first level signal input terminal under the control of the input control terminal and the first level signal input terminal, and configured to control to connect or disconnect the second node and the second level signal input terminal under the control of the first node and the second level signal input terminal. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claims 4-13: Claims 4-13 are dependent claims of claim 1. Therefore, claims 4-13 are rejected with same rationale as claim 1.
As to claim 20: Claim 20 is a method claim of claim 1. Figure 8 of the drawing does not show waveform of a reset input signal, a first level input signal, a second level input signal, such that “under the control of the first node and the second level signal input terminal, the inverter circuit controlling to connect the second node and the second level signal input terminal”; “under the control of the first level signal input terminal and the input control terminal, the inverter circuit controlling to connect the first level signal input terminal and the second node”; and “under the control of the first level signal input terminal and the input control terminal, the inverter circuit continuing to control to connect the first level signal input terminal and the second node”. Therefore, it is not enable one skilled in the art to make and/or use claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
As to claim 1: The omitted elements are: the waveforms of a first level input signal and a second level input signal, such that the inverter circuit configured to control  to connect and or disconnect the second node and the first level signal input terminal under the control of the input control terminal and the first level signal input terminal, and configured to control to connect and or disconnect the second node and the second level signal input terminal under the control of the first node and the second level signal input terminal, wherein the waveforms of the first level input signal and the second level input signal are essential elements for controlling these connections.
As to claims 4-13: Claims 4-13 are dependent claims of claim 1. Therefore, claims 4-13 are rejected with same rationale as claim 1.
As to claim 20: The omitted elements are: the waveforms of a first level input signal and a second level input signal, such that “under the control of the first node and the second level signal input terminal, the inverter circuit controlling to connect the second node and the second level signal input terminal”; “under the control of the first level signal input terminal and the input control terminal, the inverter circuit controlling to connect the first level signal input terminal and the second node”; and “under the control of the first level signal input terminal and the input control terminal, the inverter circuit continuing to control to connect the first level signal input terminal and the second node”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2019/0057978 A1) in view of ZOU et al (CN 108346405 A) and PARK et al (US 2019/0155433A1).
As to claim 1: Kim teaches a shift register unit (Fig. 6, “a shift register circuit), comprising: 
an input circuit, respectively coupled to an input control terminal, a signal input terminal and a first node (Fig. 6, “an input circuit T1”, respectively coupled to “an input control terminal CLK2”, “a signal input terminal VST and “a first node” which is between T1 and T5); 
a first capacitor circuit, a first terminal of the first capacitor circuit being coupled to a signal output terminal (Fig. 6, “a first capacitor circuit CB”, a first terminal of the first capacitor circuit being coupled to “a signal output terminal EM(n)”); 
an output circuit, respectively coupled to a second terminal of the first capacitor circuit, a first level signal input terminal and the signal output terminal (Fig. 6, “an output circuit T6”, respectively coupled to “a second terminal of the first capacitor circuit CB”, “a first level signal input terminal VGL” and the signal output terminal EM(n)); an 
output pull-down circuit, respectively coupled to a second node, the signal output terminal, and a second level signal input terminal (Fig. 6, “output pull-down circuit T7”, respectively coupled to “a second node QB”, the signal output terminal EM(n), and “a second level signal input terminal VGH”); 
a coupling circuit, respectively coupled to a first signal input terminal, the first node, and the second terminal of the first capacitor circuit; configured to control to connect or disconnect the first node and the second terminal of the first capacitor circuit under the control of the first level signal input terminal (Fig. 6, “a coupling circuit T5”, respectively coupled to “a first signal input terminal GS1”, the first node, and the second terminal of the first capacitor circuit; configured to control to connect or disconnect the first node and the second terminal of the first capacitor circuit CB under the control of the first signal input terminal GS1); and 
an inverter circuit, respectively coupled to the input control terminal, the first node, the second node, the signal input terminal, and the second level signal input terminal, and configured to control to connect or disconnect the second node and the first signal input terminal under the control of the input control terminal and the first signal input terminal, and configured to control to connect or disconnect the second node and the second level signal input terminal under the control of the first node and the second level signal input terminal (Fig. 6, “an inverter circuit T2-T4, T11”, respectively coupled to the input control terminal CLK2, the first node, the second node QB, the signal input terminal VST, and the second level signal input terminal VGH, and configured to control to connect or disconnect the second node QB and the signal input terminal VST under the control of the input control terminal CLK2 and the signal input terminal VST, and configured to control to connect or disconnect the second node QB and the second level signal input terminal VGH under the control of the first node and the second level signal input terminal VGH, wherein a first electrode of a second transistor T2 is connected to the input control terminal CLK2; ¶0009).  
Kim does not expressly disclose the coupling circuit, respectively coupled to a first level signal input terminal. However, Zou teaches a shift register comprises a coupling circuit, respectively coupled to a first level signal input terminal, a first node, and a second terminal of a first capacitor circuit (Fig. 14, “a shift register circuit” comprises “a coupling circuit M11”, respectively coupled to “a first level signal input terminal V1”, “a first node N2”, and “a second terminal of a first capacitor circuit C2”; Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to connect a gate terminal of the coupling circuit to the first level input terminal, such that the coupling circuit, respectively coupled to a first level signal input terminal, the first node, and the second terminal of the first capacitor circuit, and configured to control to connect or disconnect the first node and the second terminal of the first capacitor circuit under the control of the first level signal input terminal as taught by Zou. The motivation would have been in order to improve the normal scanning (Zou: Abstract). 
Kim and Zou do not expressly disclose the inverter circuit coupled to the first level signal input terminal. However, Park teaches a shift register comprises an inverter circuit coupled to a first level signal input terminal (Fig. 8, a shift register comprises “an inverter circuit 338” coupled to “a first level signal input terminal Vdd”; ¶0103), wherein the inverter circuit coupled to a first node, a second node, a first level signal input terminal, and a second level signal input terminal (Fig. 8, the inverter circuit coupled to “a first node Q”, “a second node QB”, “a first level signal input terminal Vdd”, and “a second level signal input terminal Vss”; ¶0108). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Zou to substitute an inverter circuit for replacing the inverter circuit, wherein a gate electrode of a transistor T51 is connected to the first level signal input terminal, and a first electrode of the transistor is connected to the input control terminal CLK2, the result of the substitution is predictable that the inverter circuit, respectively coupled to the input control terminal, the first node, the second node, the first level signal input terminal, and the second level signal input terminal, and configured to control to connect or disconnect the second node and the first level signal input terminal under the control of the input control terminal and the first level signal input terminal, and configured to control to connect or disconnect the second node and the second level signal input terminal under the control of the first node and the second level signal input terminal as taught by Park. The motivation would have been in order to provide a display apparatus including a gate driving circuit, which minimizes deterioration of an output thin film transistor (Park: ¶0010).
As to claim 4: Claim 4 is a dependent claim of claim 1. The prior arts Kim and Park further disclose claim limitation of a second reset circuit, respectively coupled to a reset control terminal, the first level signal input terminal and the first node; and configured to control to connect or disconnect the first level signal input terminal and the first node under the control of the reset control terminal (Kim: Fig. 6, “a second reset circuit T10”, respectively coupled to “a reset control terminal G2out(n)”, “a first line control terminal GS4” and “the first node Q”; and configured to control to connect or disconnect the first line control signal input terminal and the first node under the control of the reset control terminal; Park: Fig. 8, “a second reset circuit 331”, respectively coupled to “a reset control terminal Vst1”, “a first level signal input terminal Vdd” and “a first node Q”; and configured to control to connect or disconnect the first level signal input terminal and the first node under the control of the reset control terminal; ¶0104). In addition, the same motivation is used as the rejection of claim 4.  
As to claim 5: Claim 4 is a dependent claim of claim 1. The prior arts Kim and Park further disclose claim limitation of the second reset circuit comprises a twelfth transistor, a gate electrode of the twelfth transistor is coupled to the reset control terminal, and a first electrode of the twelfth transistor is coupled to the first level signal input terminal, and a second electrode of the twelfth transistor is coupled to the first node (Kim: Fig. 6, “a twelfth transistor T10”, a gate electrode of the twelfth transistor is coupled to “a reset control terminal G2out(n)”, and a first electrode of the twelfth transistor is coupled to the first line control terminal, and a second electrode of the twelfth transistor is coupled to the first node Q; Park: Fig. 8, “a twelfth transistor T1”, a gate electrode of the twelfth transistor is coupled to the reset control terminal Vst1, and a first electrode of the twelfth transistor is coupled to the first level signal input terminal Vdd, and a second electrode of the twelfth transistor is coupled to the first node Q; ¶0104). In addition, the same motivation is used as the rejection of claim 5.  
As to claim 6: Kim discloses a protection circuit, wherein the output pull-down circuit is coupled to a third node, and the third node is coupled to the second level signal input terminal through the protection circuit; the protection circuit is coupled to the second node, the signal output terminal, and the first level signal input terminal; the protection circuit is used to control to connect or BOED1261PUSA (OIUS2120226CN) disconnect the third node and the second level signal input terminal under the control of the second node; the protection circuit is also used to control to connect or disconnect the first level signal input terminal and the third node under the control of the signal output terminal (Fig. 6, “a protection circuit T7b, T12”, wherein the output pull-down circuit T7a is coupled to a third node, and the third node is coupled to the second level signal input terminal VGH through the protection circuit; the protection circuit is coupled to the second node QB, the signal output terminal EM(n), and the first level signal input terminal VGL; the protection circuit is used to control to connect orBOED1261PUSA (OIUS2120226CN) disconnect the third node and the second level signal input terminal under the control of the second node QB; the protection circuit is also used to control to connect or disconnect the first level signal input terminal VGL and the third node under the control of the signal output terminal EM(n), wherein the third node is between the transistor T7a and the transistor T7b; ¶0100).  
As to claim 7: Kim discloses the protection circuit includes a ninth transistor and a tenth transistor; a gate electrode of the ninth transistor is coupled to the second node, a first electrode of the ninth transistor is coupled to the third node, and a second electrode of the ninth transistor is coupled to the second level signal input terminal; and a gate electrode of the tenth transistor is coupled to the signal output terminal, a first electrode of the tenth transistor is coupled to the first level signal input terminal, and a second electrode of the tenth transistor is coupled to the third node (Fig. 6, “a ninth transistor T7b” and “a tenth transistor T12”; a gate electrode of the ninth transistor T7b is coupled to the second node QB, a first electrode of the ninth transistor T7b is coupled to the third node, and a second electrode of the ninth transistor T12 is coupled to the second level signal input terminal VGH; and a gate electrode of the tenth transistor T12 is coupled to the signal output terminal EM(n), a first electrode of the tenth transistor T12 is coupled to the first level signal input terminal VGL, and a second electrode of the tenth transistor T12 is coupled to the third node).  
As to claim 8: Kim discloses a second capacitor circuit, a first terminal of the second capacitor circuit being coupled to the second node, a second terminal of the second capacitor circuit being coupled to the second level signal input terminal (Fig. 6, “a second capacitor circuit CQB”, a first terminal of the second capacitor circuit CQB being coupled to the second node QB, a second terminal of the second capacitor circuit being coupled to the second level signal input terminal VGH).  
As to claim 9: Kim discloses the input circuit includes a first transistor, a gate electrode of the first transistor is coupled to the input control terminal, and a first electrode of the first transistor is coupled to the signal input terminal, and a second electrode of the first transistor is coupled to the first node (Fig. 6, the input circuit includes “a first transistor T1”, a gate electrode of the first transistor T1 is coupled to the input control terminal CLK2, and a first electrode of the first transistor T1 is coupled to the signal input terminal VST, and a second electrode of the first transistor T1 is coupled to the first node Q1).  
As to claim 10: Claim 10 is a dependent claim of claim 1. The prior art Kim and Zou further disclose claim limitation of - 36 -BOED1261PUSA (OIUS2120226CN)the coupling circuit includes a sixth transistor, a gate electrode of the sixth transistor is coupled to the first level signal input terminal, and a first electrode of the sixth transistor is coupled to the first node, and a second electrode of the sixth transistor is coupled to the second terminal of the first capacitor circuit (Kim: Fig. 6, the coupling circuit includes “a sixth transistor T5”, a gate electrode of the sixth transistor T5 is coupled to the line control terminal, and a first electrode of the sixth transistor T5 is coupled to the first node, and a second electrode of the sixth transistor T5 is coupled to the second terminal of the first capacitor circuit CB; Zou: Fig. 14, the coupling circuit includes “a sixth transistor M11”, a gate electrode of the sixth transistor M11 is coupled to the first level signal input terminal V1, and a first electrode of the sixth transistor M11 is coupled to the first node N2, and a second electrode of the sixth transistor M11 is coupled to the second terminal of the first capacitor circuit C2). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Kim discloses the output circuit includes a seventh transistor, a gate electrode of the seventh transistor is coupled to the second terminal of the first capacitor circuit, and a first terminal of the seventh transistor is connected to the first level signal input terminal, and a second electrode of the seventh transistor is coupled to the signal output terminal (Fig. 6, the output circuit includes “a seventh transistor T6”, a gate electrode of the seventh transistor T6 is coupled to the second terminal of the first capacitor circuit CB, and a first terminal of the seventh transistor T6 is connected to the first level signal input terminal VGL, and a second electrode of the seventh transistor T6 is coupled to the signal output terminal EM(n)).  
As to claim 13: Claim 13 is a dependent claim of claim 1. The prior arts Kim and Park further disclose claim limitation of  the inverter circuit comprises: a second transistor, a gate electrode of the second transistor being coupled to the first level signal input terminal, and a first electrode of the second transistor being coupled to the input control terminal; a third transistor, a gate electrode of the third transistor being coupled to the first node, a first electrode of the third transistor being coupled to a second electrode of the second transistor, a second electrode of the third transistor being coupled to the second level signal input terminal; - 37 -BOED1261PUSA (OIUS2120226CN) a fourth transistor, a gate electrode of the fourth transistor being coupled to the second electrode of the second transistor, and a first electrode of the fourth transistor being coupled to the first level signal input terminal, a second electrode of the fourth transistor being coupled to the second node; and a fifth transistor, a gate electrode of the fifth transistor being coupled to the first node, a first electrode of the fifth transistor being coupled to the second node, and a second electrode of the fifth transistor being coupled to the second level signal input terminal (Kim: Fig. 6, the inverter circuit comprises: “a second transistor T2”, a first electrode of the second transistor T2 being coupled to the input control terminal CLK2; “a third transistor T9; - 37 -BOED1261PUSA (OIUS2120226CN)”a fourth transistor T11”; and “a fifth transistor T4, a gate electrode of the fifth transistor T4 being coupled to the first node Q, a first electrode of the fifth transistor T4 being coupled to the second node QB, and a second electrode of the fifth transistor T4 being coupled to the second level signal input terminal VGH; Park: Fig. 8, the inverter circuit 338 comprises: “a second transistor T51”, “a gate electrode of the second transistor T51” being coupled to the first level signal input terminal Vdd; “a third transistor T53, a gate electrode of the third transistor T53 being coupled to the first node, a first electrode of the third transistor being coupled to a second electrode of the second transistor, a second electrode of the third transistor being coupled to the second level signal input terminal; - 37 -BOED1261PUSA (OIUS2120226CN) a fourth transistor, a gate electrode of the fourth transistor being coupled to the second electrode of the second transistor, and a first electrode of the fourth transistor being coupled to the first level signal input terminal, a second electrode of the fourth transistor being coupled to the second node; and a fifth transistor, a gate electrode of the fifth transistor being coupled to the first node, a first electrode of the fifth transistor being coupled to the second node, and a second electrode of the fifth transistor being coupled to the second level signal input terminal).  
As to claim 20: Claim 20 is a method claim of claim 1. The combination of the prior arts Kim, Zou and Park disclose a method for driving the shift register unit according to claim 1 (Kim: Figs. 6, 15, a method for driving the shift register unit; ¶0006, 0153--0157; Zou: Fig. 14, ¶0095-0096 Park: Fig. 8, ¶0031, 0098-0119), the driving method comprises: 
in a first reset phase, the signal input terminal writing a high level input signal (Kim: Figs. 6, 15, in a first reset phase, the signal input terminal writing a high level input signal); under the control of the input control terminal, the input circuit controlling to connect the signal input terminal and the first node (Kim: Figs. 6, 15, under the control of the input control terminal CLK2, the input circuit controlling to connect the signal input terminal and the first node); under the control of the first node and the second level signal input terminal, the inverter circuit controlling to connect the second node and the second level signal input terminal (Park: Fig. 8, under the control of the first node Q and the second level signal input terminal Vss, the inverter circuit 338 controlling to connect the second node QB and the second level signal input terminal Vss); under the control of the second node, the output pull-down circuit controlling to disconnect the signal output terminal and the second level signal input terminal (Park: Fig. 8, under the control of the second node QB, the output pull-down circuit Td controlling to disconnect the signal output terminal Vout1 and the second level signal input terminal Vss); under the control of the first level signal input terminal, the coupling circuit controlling to connect the first node and the second terminal of the first capacitor circuit (Kim: Figs. 6, 15, under the control of the first level signal input terminal GS1, the coupling circuit T5 controlling to connect the first node and the second terminal of the first capacitor circuit CB; Zou: Fig. 14, under the control of the first level signal input terminal V1, the coupling circuit M11 controlling to connect the first node N2 and the second terminal of the first capacitor circuit C2); under the control of the second terminal of the first capacitor circuit, the output circuit controlling to connect the first level signal input terminal and the signal output terminal (Kim: Figs. 6, 15, under the control of the second terminal of the first capacitor circuit CB, the output circuit T6 controlling to connect the first level signal input terminal VGL and the signal output terminal EM(n)); 
in an initial phase, the signal input terminal writing a low level input signal (Kim: Figs. 6, 15, in an initial phase, the signal input terminal VST writing a low level input signal); under the control of the input control terminal, the input circuit controlling to disconnect the signal input terminal and the first node (Kim: 6, 15, under the control of the input control terminal CLK2, the input circuit T1 controlling to disconnect the signal input terminal VST and the first node); under the control of the first node and the second - 40 -BOED1261PUSA (OIUS2120226CN) level signal input terminal, the inverter circuit controlling to connect the second node and the second level signal input terminal (Park: Fig. 8, the control of the first node Q and the second - 40 -BOED1261PUSA (OIUS2120226CN) level signal input terminal Vss, the inverter circuit 338 controlling to connect the second node QB and the second level signal input terminal Vss); under the control of the second node, the output pull-down circuit controlling to disconnect the signal output terminal and the second level signal input terminal (Park: Fig. 8, under the control of the second node QB, the output pull-down circuit T7a controlling to disconnect the signal output terminal Vout1 and the second level signal input terminal Vss); under the control of the first level signal input terminal, the coupling circuit controlling to connect the first node and the second terminal of the first capacitor circuit (Kim: Figs. 6, 15, under the control of the first level signal input terminal GS1, the coupling circuit controlling to connect the first node and the second terminal of the first capacitor circuit CB; Zou: Fig. 14, under the control of the first level signal input terminal V1, the coupling circuit M11 controlling to connect the first node N2 and the second terminal of the first capacitor circuit C2); under the control of the second terminal of the first capacitor circuit, the output circuit controlling to connect the first level signal input terminal and the signal output terminal (Kim: Figs. 6, 15, under the control of the second terminal of the first capacitor circuit CB, the output circuit T6 controlling to connect the first level signal input terminal VSL and the signal output terminal EM(n)); 
in a first sub-phase of an output phase, the signal input terminal continuing to write the low level input signal (Kim: Figs. 6, 15, in a first sub-phase of an output phase, the signal input terminal VST continuing to write the low level input signal); under the control of the input control terminal, the input circuit controlling to connect the signal input terminal and the first node (Kim: Figs. 6, 15, under the control of the input control terminal CLK2, the input circuit T1 controlling to connect the signal input terminal VST and the first node); under the control of the first level signal input terminal and the input control terminal, the inverter circuit controlling to connect the first level signal input terminal and the second node (Kim: Figs. 6, 15, under the control of the first level signal input terminal VST and the input control terminal CLK2; Park: Fig. 8, under the control of the first level signal input terminal Vdd and the input control terminal Vdd, the inverter circuit 338 controlling to connect the first level signal input terminal Vdd and the second node QB); under the control of the second node, the output pull-down circuit controlling to connect the signal output terminal and the second level signal input terminal (Park: Fig. 8, under the control of the second node QB, the output pull-down circuit T7a controlling to connect the signal output terminal Vout1 and the second level signal input terminal Vss); 
in a second sub-phase of the output phase, the signal input terminal writing a high level input signal (Kim: Figs. 6, 15, in a second sub-phase of the output phase, the signal input terminal writing a high level input signal); under the control of the input control terminal, the input circuit controlling to disconnect the signal input terminal and the first node (Kim: Figs. 6, 15, under the control of the input control terminal CLK2, the input circuit T1 controlling to disconnect the signal input terminal VST and the first node), under the action of the first capacitor circuit, the potential of the first node continuing to be maintained at a potential in the first sub-phase (Kim: Figs. 6, 15, under the action of the first capacitor circuit CB, the potential of the first node continuing to be maintained at a potential in the first sub-phase); under the control of the first level signal input terminal and the input control terminal, the inverter circuit continuing to control to connect the first level signal input terminal and the second node (Kim: Figs. 6, 15, under the control of the input control terminal CLK; Park: Fig. 8, under the control of the first level signal input terminal Vdd and the input control terminal Vdd, the inverter circuit continuing to control to connect the first level signal input terminal Vdd and the second node QB); under the control of the second node, the output pull-down circuit controlling to connect the signal output terminal and the second level signal input terminal (Park: Fig. 8, under the control of the second node QB, the output pull-down circuit T7a controlling to connect the signal output terminal Vout1 and the second level signal input terminal Vss); and 
in a second reset phase and a maintenance phase, the signal input terminal continuing to write a high level input signal (Kim: Figs. 6, 15, in a second reset phase and a maintenance phase, the signal input terminal continuing to write a high level input signal); under the control of the input control terminal, the input circuit controlling to connect the signal input terminal and the first node (Figs. 6, 15, under the control of the input control terminal CLK2, the input circuit T1 controlling to connect the signal input terminal VST and the first node); under - 41 -BOED1261PUSA (OIUS2120226CN)the control of the first node and the second level signal input terminal, the inverter circuit controlling to connect the second node and the second level signal input terminal (Kim: Figs. 6, 15, under - 41 -BOED1261PUSA (OIUS2120226CN)the control of the first node and the second level signal input terminal, the inverter circuit controlling to connect the second node and the second level signal input terminal; Park: Fig. 8, under - 41 -BOED1261PUSA (OIUS2120226CN)the control of the first node Q and the second level signal input terminal Vss, the inverter circuit controlling to connect the second node and the second level signal input terminal Vss), under the control of the second node, the output pull-down circuit controlling to disconnect the signal output terminal and the second level signal input terminal (Park: Fig. 8, under the control of the second node QB, the output pull-down circuit T7a controlling to disconnect the signal output terminal Vout1 and the second level signal input terminal Vss); under the control of the first level signal input terminal, the coupling circuit controlling to connect the first node and the second terminal of the first capacitor circuit (Kim: Fig. 6, 15, under the control of the first level signal input terminal CLK2, the coupling circuit T5 controlling to connect the first node and the second terminal of the first capacitor circuit CB; Zou: Fig. 14, under the control of the first level signal input terminal V1, the coupling circuit M11 controlling to connect the first node Q and the second terminal of the first capacitor circuit C2); under the control of the second terminal of the first capacitor circuit, the output circuit controlling to connect the first level signal input terminal and the signal output terminal (Kim: Figs. 6, 15, under the control of the second terminal of the first capacitor circuit CB, the output circuit controlling to connect the first level signal input terminal VSL and the signal output terminal EM(n). In addition, the same motivation is used as the rejection of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693